Name: Council Regulation (EEC) No 3841/86 of 8 December 1986 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12 . 86 Official Journal of the European Communities No L 362 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3841 / 86 of 8 December 1986 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regulation shall be suspended at the level indicated in respect of each of them . These suspensions shall be valid :  from 1 January to 31 March 1987 for the products listed in Table I ,  from 1 January to 30 June 1987 for the products listed in Table II . Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having Regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production , and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production , Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1986 . For the Council The President N. LAWSON Official Journal of the European Communities 20 . 12 . 86No L 362 / 2 ANNEX TABLE I Rate of autonomous duty (% ) CCT heading No Description ex 38.19 X ex 39.02 C VI b ) ex 39.02 C XI ex 81.04 F I Preparation consisting essentially of alkaline asphalt sulphonate having a density of not less than 1,2 and not more than 1,5 and a solubility in water of not less than 70 % by weight Plates , made from a copolymer of maleic anhydrine and styrene , covered on both sides with a sheet of the abovementioned copolymer modified with a styrene-butadiene block copolymer , whether or not pigmented Polyvinyl alcohol film soluble in water at a temperature of 20 °C Unwrought hafnium having a purity of not less than 95 % by weight and a zirconium content of not more than 4,5% by weight 0 0 0 0 20 . 12 .. 86 Official Journal of the European Communities No L 362 / 3 TABLE -II CCT heading No Description Rate of autonomous duty (% ) Mineral oil containing more than 60 % of aromatic constituents by weight and less than 0,8 % of sulphur by weight , of which not more than 15 % by volume distils at 250 °C , for use in the manufacture of needle cokes ( a ) Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 Aluminium hydroxide oxide in the form of pseudo-boehmite Barium titanate containing by weight not more than 0,05 % of iron Lanthanum bromide oxide Hexafluoropropene Dibromomethane l,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo[12.2.1.1 6 '9 .02 '13 .05 '10]octadeca ­ 7,15-diene , for use in the manufacture of polyethylene and synthetic rubber (a ) Ethanesulphonyl chloride 1 ,2-Epoxybutane 1 ,2-Epoxy-4-( epoxyethyl )cyclohexane ex 27.07 G II ex 27.13 B II ex 28.20 A ex 28.47 F ex 28.52 B ex 29.02 A I ex 29.02 A III ex 29.02 B ex 29.03 C I ex 29.09 B ex 29.09 B ex 29.09 B ex 29.14 A XI ex 29.14 B I ex 29.14 D IV ex 29.16 D ex 29.25 B II c ) ex 29.26 A I ex 29.31 B ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q 2,3-Epoxypropan-l-ol (glycidol ) 0 0 4 0 0 0 3 0 3 0 0 0 0 0 0 5 0 0 0 4 0 0 0 Trimethyl orthoacetate 2,3-Epoxypropyl methacrylate Methyl 3-chlorobenzoate Methyl 5-(2,4-dichlorophenoxy)-2-nitrobenzoate Barbituric acid 1 ,2-Benzisothiazol-3-one 1,1-dioxide ( saccharin , o-benzoicsulphimide ) and its sodium salt 3,3-Dimethyl-l-methylthiobutanone oxime Zotepine ( INN) Ofloxacin ( INN) 3'-Chloro-6'-cyclohexylaminospiro[isobenzofuran-l(3//), 9'-xanthen]-3-one 6'-(A^-Ethyl-/?-toluidino)-2'-(Ar-methylanilino)spiro[isobenzofuran-l(3i/), 9'-xanthen]-3-one ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 362 /4 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 29.35 Q Carteolol hydrochloride ( INNM) 0 ex 29.39 D II Methylprednisolone ( INN) and its salts and esters 1 ex 29.44 C and ex 30.03 A II b ) Vancomycin ( INN) and its salts and esters 0 ex 32.07 B Inorganic colouring matter preparations mentioned in Note 3 to Chapter 32 , in hollow polyurethane spheres having a diameter of less than 200 micrometres 0 ex 32.09 A II and ex 39.01 C V Polyurethane of 2,2'-(tert-butylimino)diethanol and 4,4'-methylenedicyclohexyl isocyanate , dissolved in N , N-dimethylacetamide , with a polymer content of not less than 48% by weight 0 ex 32.09 A II and ex 39.02 C XIV a ) Copolymer of p-cresol and divinylbenzene , dissolved in N , N-dimethylacetamide , with a polymer content of not less than 48 % by weight 0 ex 34.02 Aqueous solution containing not less than 30 % and not more than 50 % of disodium alkyl [oxydi (benzenesulphonate )] 0 ex 35.07 Aspergillus alkaline proteinase 0 ex 38.16 Unsterile blood serum obtained from the blood of a bovine foetus or non-immunized newly born calf 0 ex 38.19 E Monoalkylbenzenes , obtained by the alkylation of benzene with polyalkenes and having an average molecular weight of not less than 680 and not more than 820 0 ex 38.19 G Catalysts , in the form of a powder , consisting of a mixture of titanium , magnesium and aluminium compounds on a carrier of silicon dioxide , containing by weight :  not less than 3 % and not more than 6 % of titanium  not less than 2 % and not more than 3 % of magnesium  not less than 0,3% and not more than 0,5% of aluminium , for use in the production of polyethylene with a density of at least 0,935 g / cm3 (a ) 0 ex 38.19 G Catalysts , consisting of a mixture of titanium , magnesium and aluminium compounds , in the form of a suspension in hexane , containing by weight :  not less than 3 % and not more than 6 % titanium  not less than 1 ,5 % and not more than 3 % magnesium  not less than 0,3 % and not more than 0,5 % aluminium for use in the production of polyethylene with aldensity of at least 0,930 g/ cm3 ( a ) 0 ex 38.19 G Catalysts , consisting of dialkyldimethylammonium acetate containing chain lengths of 16 and 18 carbon atoms , suspended in organic solvents to a concentration of not less than 40% by weight 0 ex 38.19 G Catalysts , in the form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide , the silver content being not less than 8 % and not more than 20 % by weight 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 86 Official Journal of the European Communities No L 362 / 5 CCT heading No Description Rate of autonomous duty (% ) ex 38.19 S Doped silicon wafers , of Czochralski technology , with a diameter of 70 mm or more , unpolished and with an oxygen content of not less than 5 x 1017 atoms per cm3 0 ex 38.19 X Aldicarb ( ISO ), dissolved in dichloromethane at a concentration of not less than 35 % and not more than 40 % by weight 0 ex 39.01 C III a ) Polyester film , dyed in the mass , of a thickness of not more than 25 micrometres and metallized on one side 6 ex 39.01 C III a ) Polycondensation products of terephthalic acid with a mixture of cyclohex ­ 1 ,4-ylenedimethanol and ethane-1 ,2-diol in the form of a film 0 ex 39.01 C III a ) Polyester film having a thickness of not more than 70 micrometres , coated on one side with a substance which becomes coloured when heated to not more than 100 °C in the presence of salicyclic acid 0 ex 39.01 C III a ) Polyester film having a thickness of not more than 10 micrometres , coated on one side with salicyclic acid 0 ex 39.01 C III b ) Polycondensation products of terephthalic acid with a mixture of cyclohex ­ 1 ,4-ylenedimethanol and ethane-i ,2-diol , in one of the forms mentioned in Note 3 (b ) to Chapter 39 0 ex 39.01 C V Sheets of microporous polyurethane reinforced in the mass with polyamide fibres , having a thickness of not less than 0,5 mm and not more than 1 ,5 mm, for the manufacture of imitation leather ( a ) 6,9 ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in Note 3(b ) to Chapter 39 , having a density of not less than 0,958 g/ cm3 at 23 °C and containing by weight not more than :  50 ppm of aluminium  2 ppm of calcium  2 ppm of chromium  2 ppm of iron  2 ppm of nickel  2 ppm of titanium  8 ppm of vanadium I for the manufacture of chlorosulphonated polyethylene (a ) 0 ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in note 3(b ) to Chapter 39 , having a density of not less than 0,945 and not more than 0,985 g / cm3 for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 39.02 C VI a ) An A-B-A block copolymer of polystyrene , ethylene-butylene copolymer and polystyrene , containing not more than 35 % by weight of styrene , in one of the forms mentioned in note 3(b ) to Chapter 39 0 ex 39.02 C XI Polyvinyl butyral film having a graduated coloured band 6 ex 39.02 C XIV a) Brominated polystyrene containing not less than 58 % and not more than 71 % by weight of bromine , in one of the forms mentioned in Note 3(b ) to Chapter 39 0 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate and methacrylic acid 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 86No L 362 / 6 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a) ex 39.02 C XIV b ) ex 39.02 C XIV b) ex 39.02 C XIV b ) ex 39.02 C XIV b) ex 39.03 B V a ) 2 ex 39.03 B V a ) 2 ex 51.01 A ex 51.02 A I ex 56.01 A Polymerization products of acrylic acid , with alkyl methacrylate and small quantities of other monomers for use as thickeners in the manufacture of textile printing pastes ( a ) Copolymers of ethylene with acrylic acid , or with methacrylic acid , containing not less than 16 % and not more than 30 % of acrylic acid or methacrylic acid by weight , in one of the forms mentioned in Note 3(b ) to Chapter 39 Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer , for use as a stabilizer in emulsions or dispersions with a pH of more than 13 ( a ) Film of a mixture of polyvinylidene fluoride and of an acrylic polymer having a thickness not less than 40 micrometres and not more than 60 micrometres Sheet of a thickness of not less than 1 mm and not more than 3 mm, consisting of a copolymer of ethylene with chlorotrifluoroethylene , whether or not backed with a woven glass fibre fabric Films and sheets of a copolymer of ethylene with chlorotrifluoroethylene with a thickness of not less than 12 and not more than 400 micrometres Film of a copolymer of ethylene with methyl acrylate , having a thickness of not more than 0,05 mm, for the manufacture of disposable medical gloves ( a ) Ethylhydroxyethylcellulose , insoluble in water Hydroxypropylcellulose Texturized yarn of polypropylene , impregnated with silicone-based water-repellant Monofil of polytetrafluoroethylene Acetalized , multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized polyvinyl alcohol and polyvinyl chloride Polyvinyl alcohol bonded fibre fabrics , with a thickness of not less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g /m2 and not more than 50 g/m2 whether or not impregnated or coated , in the piece or cut into rectangles Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products ( a ) Circular flat lead glass plates , ground and polished with worked edges and having :  a thickness of not less than 3,5 mm and not more than 5 mm  a diameter of not less than 135 mm and not more than 140 mm  a density of not less than 2,88 g/ cm3 , and  a transmission of not less than 87 % at a wavelength of between 450 nanometres and 800 nanometres for incorporation into video projectors ( a ) Face plates made wholly of glass , having a diagonal dimension of not more than 61 cm and a raised edge intended for use in the manufacture of monochrome cathode ray tubes (a ) Glass cones with a shaped edge and having a diagonal dimension of not more than 61 cm intended for use in the manufacture of monochrome cathode ray tubes (a ) 0 0 6 0 0 0 6 4 0 0 0 0 0 0 0 0 0 ex 59.03 B ex 59.17 A ex 70.07 ex 70.11 ex 70.11 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 86 Official Journal of the European Communities No L 362 / 7 CCT heading No Description Rate of autonomous duty (% ) ex 81.04 D I b ) Chromium , in the form of cathode chips , pellets or briquettes , which contains not more than 0,10 % by weight of total oxygen , not more than 0,015 % by weight of total aluminium and not more than 0,001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid , and evaluated as aluminium , for the production of alloy for the manufacture of the following parts of gas turbines and jet engines ( a ):  blades , fixed or movable , including their rings  vanes  nozzles 0 ex 84.18 C II b ) Parts of apparatus for catalytic conversion of nitrogen oxides into nitrogen and water , consisting of shaped and fired units in honeycomb structure of a mixture of vanadium oxides or vanadium sulphates and titanium dioxide or barium sulphate , or of vanadium oxide , tungsten (wolfram) oxide and titanium dioxide , contained in a metal framework 0 ex 84.18 C II b ) Parts of apparatus for catalytic conversion of oxides of nitrogen nitrogen and into water , consisting of perforated plates coated with a mixture of oxides of vanadium , titanium and molybdenum in a metal framework 0 ex 84.53 B Optical reader for reading dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector , an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module ofwhich the dimensions do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor , an image recognition circuit and an analog/ digital converter 1 ex 84.55 C Dot- matrix displays , whose external dimensions do not exceed 15 x 90 x 280 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 30 720 dots (arranged in 64 lines and 480 columns), mounted on a printed-circuit board comprising electronic components providing drive functions , with or without cable and connector 0 ex 84.55 C Dot- matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots ( arranged in 64 lines and 240 columns), complete with an interface electronics board in C-MOS technology whose exterior dimensions do not exceed 186 x 75 x 15 mm, with not more than 544 connecting areas 0 ex 84.55 C Winchester or thin film technology magnetic heads for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre 0 ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm, on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 128 K bits and a quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MM-30 or  other identification markings relating to assemblies complying with the abovementioned description 2 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 362 / 8 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of . autonomous duty (% ) ex 84.55 C 2 Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm, on which are mounted :  four UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MC-35 or  other identification markings relating to assemblies complying with the abovementioned description Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm, on which are mounted :  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 64 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm, on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or 2  other identification markings relating to assemblies complying with the abovementioned description 20 . 12 . 86 Official Journal of the European Communities No L 362 / 9 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C Assemblies for automatic data-processing machines comprising a UV-erasable , programmable , read-only memory (EPROM) with a storage capacity of 64 K bits and a static random-access memory of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  one UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit , with a storage capacity of 64 K bits and with a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 16 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90804 BS-25 ( 15 ) EDH 90804 BS-30 (20 ) or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers with one or two static random access memories of bipolar technology (bipolar S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 1 K bits and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions ofwhich do not exceed 13x13 mm , with not more than 23 connecting pins and bearing :  an identification marking , either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data processing machines comprising a 32-bit microprocessor of C-MOS technology in the form of an assembly , consisting of a central processing unit (CPU ) and a memory unit contained in two separate chips mounted on a substrate the exterior dimensions of which do not exceed 16 x 55 mm, with not more than 60 connecting pins and bearing :  an identification marking consisting of, or including the following combinations : 57-1940057-00000 or 0  other identification markings for devices relating to the abovementioned description ex 84.55 C Magnetic bubble memories with a storage capacity of not more than four megabits contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm, with not more than 42 connecting pins or contact areas and bearing: No L 362 / 10 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C (cont'd)  an identification marking consisting of or including one of the following combinations of figures or figures and letters : BDL 0133 MBM 2011 FBM 64 DA BDL 0134 MBM 2256 7110 BDN 0151 FBM 54 DB 7114-1 or  other identification markings relating to magnetic bubble complying with the abovementioned description 0 ex 84.55 C Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards , the dimensions of which do not exceed 290 x 310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs ) and combinations thereof contained in a framework the dimensions of which do not exceed 611 x 501 x 596 mm which serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : CO1B 2675 E 500 CO1B 2675 H 500 CO1B 2675 H 501 CO1B 2675 H 502 CO1B 2675 H 503 CO1B 2675 H 504 or  other identification markings relating to components complying with the abovementioned description 0 ex 84.55 C Display unit with maximum dimensions , excluding cables and connectors , ofl5 x 115 x 290 mm, comprising two layers or sheets of glass enclosing 128 000 liquid-crystal dots arranged in 200 rows and 640 columns , fixed to a printed circuit fitted with electronic components performing control functions , with or without cables and connectors 0 ex 84.55 C Integrated memory unit for electronic typewriters , comprising a printed circuit with two or four static read-write random-access memories each with 8 K x 8 bit capacity , electronic control components and memory back-up batteries , contained in a cartridge fitted with connectors, of external dimensions not exceeding 11 X 40 x 90 mm, and bearing an identification mark consisting of or including the following combination of letters and figures : MEMOCART i or other identification markings relating to integrated memory units complying with the abovementioned description 0 ex 84.59 B Integrally forged , rough-turned components , with unit weights of more than 150 tonnes , for reactor pressure vessels 0 ex 84.61 B Hydraulic five-stage valve , with two magnetic valves for servo-control , consisting essentially of three plastic sections , for incorporation in water softening devices with automatic regeneration ( throughflow and counterflow) with a maximum capacity of 650 L ion exchange volume ( a ) 0 ex 84.63 B II Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions 20 . 12 . 86 Official Journal of the European Communities No L 362 / 11 CCT heading No Description Rate of autonomous duty (% ) ex 85.01 B I b ) DC electric motor , brushless , with a maximum torque of 0,20 N/m, with an incorporated electronic control plate , outside rotor with circular cross-section and maximum diameter of 95 mm, aluminium precision-made hub with inside diameter of 28,6 mm, speed of 300 or 360 rpm , supply voltage of 12 volts ± 10 % 0 ex 85.01 B I b ) DC electric motor , brushless , with a maximum torque of 0,20 N /m , with outside rotor of a maximum diameter of 55 mm, coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm, four-phase winding , rated speed of 3 600 rpm , supply voltage 12 volts ± 10 % and fitted with wires and connectors 0 ex 85.01 B I b ) Two or three-phase DC electric motor , brushless , with a maximum torque of 0,20 N/m , with an external rotor of 62 mm maximum diameter and incorporating an electronic control panel , maximum dimensions 85 x 85 x 20 mm, including the shaft , nominal operating voltage of 12 volts ± 10 % and a rate of rotation of 300 rpm 0 ex 85.01 B I b ) Bipolar stepping motors with an angle of step of 1 ,8 degrees , 200 steps per revolution , 2-phase rotation sequence with bipolar-type windings , maximum external dimensions of 39 x 39 x 20 or 25 mm excluding shaft , fixing screws and boss , with a minimum torque of 0,25 N/m for the version with a maximum height of 20 mm and 0,35 N/m for the version with a maximum height of 25 mm 0 ex 85.01 B I b ) J Hybrid steppingmotor , with an angle of step of 0,9 ° , 400 steps per revolution , 4-phase rotation sequence with bipolar-type winding , consisting of a rotor , of a laminated stator held between two square flanges , not more than 40 mm wide , fitted with biterminate shaft , wires and connectors 0 ex 85.01 B I b ) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , 2-phase rotation sequence and bipolar windings , comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm, fitted with a single shaft output and cables with connectors 0 ex 85.01 Bib) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and 2-phase rotation sequence , and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm, an integral two or three-phase tachometer enclosed in a cap with a maximum diameter of 35 mm, and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40 x 40 x 62 mm, including the shaft 0 ex 85.01 B I b ) Direct-current bipolar stepping motor with a single stator , an output of not more than 37,5 W, a rotary angle / step of 1 80 ° , two steps per rotation , a two-phase rotation cycle with single-pole winding , an output torque of not less than 0,1 x 10"6 Nm and not more than 0,1 X 10"4 Nm and a supply voltage of not more than 3 V 0 ex 85.01 B I b ) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence with bipolar winding , comprising a rotor , a laminated stator enclosed between two flanges , one of square section with a side of 40 mm maximum, the other front face having a shaped profile with two projections with fixing slots , aan integral two- or three-phase tachometer enclosed in a cover of diameter of 35 mm maximum, separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40 x 40 x 62 mm, including the shaft but excluding the projections of the front flange 1 J 0 ex 85.01 B II Static converter consisting of a combination of seven diodes in cascade , for output voltages of not less than 40 kV DC with a load current of not less than 3 mA 0 No L 362 / 12 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.03 Dry zinc / carbon batteries of a voltage of not less than 5,5 and not more than 6,5 and of a size not exceeding 110 x 90 x 5 mm, for incorporation in film cassettes for instant pictures (a ) 0 ex 85.03 Lithium iodine single cell battery with dimensions of 45 x 9 X 23 mm and a voltage not exeeding 2,8 0 ex 85.13 B or ex 85.21 D II Opto-electronic receiving device (PINFET receiver ) with a wavelength range 1 300 - 1 600 nanometres , and a speed of not less than 678 megabits per second , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 mm x 13 mm x 13 mm , with not more than 16 connecting pins , with an attached optical fibre lead (pig-tail ), and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 416 / 7 / 97013 QDFI-XXXX-001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 85.18 B Adjustable capacitor , in the form of a circular plate with a diameter of not more than 3 mm, fitted with a screw head in its centre and two connecting tags , of a thickness not exceeding 3 mm and a capacity of from 5 to 30 picofarads , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.19 A Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10-6 cm3 He / sec at one bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 85.19 A Reed switches in the form of a glass capsule containing not more than three electrical contacts on metal arms and a small quantity of mercury 0 ex 85.19 C Single-face printed circuit , of dimensions not exceeding 30 x 30 mm, for the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.21 A V Cathode-ray tubes with dot mask ( so-called dot-mask technology), with electron guns arranged in triangular fashion (so-called delta technology ), with a distance between the coloured dots of 0,31 mm, with devices for automatic convergence 0 ex 85.21 A V Cathode-ray tubes with a memory (direct view storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images 0 ex 85.21 A V Colour cathode ray tubes with a dot mask equipped with electron guns placed side by side ( in-line technology ) with a distance of less than 0,45 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of not less than 42 cm or less than 26 cm , a diagonal angle of deflection of not more than 90 degrees and convergence errors exceeding 0,8 mm at the corners ,  a built in-system , inseparably linked to the tube , for the absorption of vibrations ( so called potting system),  without internal magnetic screen ,  a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X Y 0,64 0,33 0,29 0,60 0,15 0,06 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 86 Official Journal of the European Communities No L 362 / 13 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 A V (cont'd) or X Y 0,64 0,34 0,31 0,595 0,155 0,07 or X Y 0,62 0,33 0,21 0,615 0,15 0,06 or X Y 0,610 0,350 0,307 0,595 0,150 0,065 or X Y 0,61 0,35 0,205 0,680 0,15 0,065 or X Y 0,62 0,35 0,29 0,60 0,15 0,065 0 ex 85.21 A V Colour cathode ray tubes with a dot mask equipped with electron guns in a triangular fashion (delta technology ) with a distance of less than 0,4 mm between colour dots , with at least one of the following characteristics :  a diagonal screen measurement of at least 66 cm  equipped with a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X Y 0,64 0,33 0,29 0,60 0,15 0,06 or X Y 0,64 0,34 0,31 0,595 0,155 0,07 or X Y 0,610 0,350 0,307 0,595 0,150 0,065 or X Y 0,61 0,35 0,205 0,680 0,15 0,065 or 0,15 0,065 X Y 0,62 0,35 0,29 0,60 0 ex 85.21 A V Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions ofwhich do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.2.1 A V Flat screen monochrome cathode ray tubes having a diagonal screen measurement of not less than 142 mm and not more than 145 mm , a luminescence of between 300 and 400 lumen , a resolution of between 0,06 and 0,1 mm, phosphor types P 1 or P 55 or P 56 , an anode voltage of more than 34 kV , a focus voltage of more than 7 kV and a cathode current of not less than 3 mA 0 ex 85.21 C Quartz crystal oscillating at a frequency of 32 768 Hz , contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm, for the manufacture of products falling within Chapter 91 ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 362 / 14 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm , consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots 7 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mmwith a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic 0 ex 85.21 D II Germanium-gold diodes with forward voltage not exceeding IV at 5mA 0 ex 85.21 D II Light-emitting diode (LED ) made from a gallium-based semiconductor compound contained in a housing the exterior dimensions of which do not exceed 20 x 21 mm, with two connecting pins and bearing :  an identification marking consisting of or including one of the following identification markings : LT 9305 LT 9306 SLF 209 SLF 909 or  other identification markings relating to LEDs , complying with the abovementioned description 0 ex 85.21 D II Read-only memories (ROMs), in the form of a monolithic integrated circuit , with a storage capacity of 16 K x 8 bits , with read-register and serial output control , contained in a housing the exterior dimensions ofwhich do not exceed 50x16 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the abovementioned description 0 ex 85.21 D II Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 K bits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm, with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 MB 83256 or  other identification markings relating to C-MOS ROMs complying with the abovementioned description 7 ex 85.21 D II Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of one megabit in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 20 . 12 . 86 Official Journal of the European Communities No L 362 / 15 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) HN 62301 P MB 831000 MB 831124 TC 531000 P or  other identification markings relating to C-MOS ROMs complying with the abovementioned description 7 ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs) of Schottky TTL technology , with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or contact areas , and bearing:  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 76 LS 0327 S 12 27 S 13 28 L 22 28 LA 22 28 L2 XMFC 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 29613 29770 29771 38510 MB 7115 MB 7116 MB 7117 MB 7118 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : CY 7 C 22518 S 42 29620 54 S 472 74 S 472 18 S 46 29621 54 S 473 74 S 473 18 SA 42 29622 54 S 474 74 S 474 18 SA 46 29623 54 S 475 74 S 475 29624 54 S 476 74 S 476 24 S 41 29625 54 S 477 74 S 477 24 SA 41 29626 54 S 572 74 S 572 29627 54 S 573 74 S 573 27 S 15 54740 27 S 25 3604 54741 7640 27 S 26 3624 7641 27 S 27 3625 5605 7642 27 S 28 5625 7643 27 S 29 38510 7644 27 S 30 6340 7645 27 S 31 5340 6341 7646 27 S 32 5341 63 S 440 7647 27 S 33 53 S 440 63 RA 441 7648 53 RA 441 63 RS 441 7649 28 L 42 53 RS 441 63 S 441 No L 362 / 16 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) 28 L 45 53 S 441 6348 82 HS 137 28 L 46 5348 6349 82 HS 147 28 P 42 5349 6350 82 S 115 28 P 45 5350 6351 82 S 136 28 R 45 5351 6352 82 S 137 28 S 4 XFD 53522 6353 82 S 140 28 SA 41 5353 82 S 141 28 S 42 HM 6641 82 S 142 28 SA 42 82 S 146 28 S 45 7054 82 S 147 28 S 46 7059 28 SA 46 l 93438 7121 93448 7122 93452 7123 93453 7124 7125 7126 7226 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Programmable , non-erasable read-only memories (PROMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact points and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : 24 S 81 3628 74 LS 478 82707 CY 7 C 235 24 SA 81 74 S 2708 82708 CY 7 C 281 24 S 86 5380 74 S 454 82 HS 185 CY 7 C 282 5381 74 S 455 82 LS 180 27 S 180 5388 74 S 478 82 LS 181 27 S 181 5389 74 S 479 82 S 180 27 S 185 53 S 840 82 S 181 27 S 35 53 S 841 7608 82 S 182 7680 82 S 183 28 L 85 54 LS 478 7681 82 S 184 28 L 86 54 S 2708 7684 82 S 185 28 P 85 54 S 454 7685 82 S 2708 28 R 35 54 S 455 7686 28 R 85 54 S 478 7687 87 S 180 28 S 2708 54 S 479 7688 87 S 181 28 S 85 7689 87 S 184 28 S 86 6380 87 S 185 28 SA 86 6381 77 S 180 87 S 186 28 S 8 XMFE 6388 77 S 181 87 S 187 6389 77 S 184 29623 63 S 840 77 S 185 93450 29630 63 S 841 77 S 186 93451 29631 77 S 187 93460 29632 7050 93461 29633 7055 TBPS 81 M 93465 29634 7060 93466 29635 93 L 450 29636 7127 93 L 451 29637 7128 29650 7129 9460 29651 7130 29652 7131 29653 7132 7232 20 . 12 . 86 Official Journal of the European Communities No L 362 / 17 CCT heading No Description Rate of autonomous duty (% ) orex 85.21 D II (cont 'd)  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking either consisting of one of the following combinations of figures or including one of the following combinations : AMI 702 ADC 82140 PP or  other identification markings relating to EPROMs complying with the abovementioned description 4 ex 85.21 D II UV-erasable , programmable , read-only memory (EPROM) equipped with a programmable input / output system , with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm , with a quartz window on the upper face and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A TMP 8755 AC or  other identification markings relating to memories complying with the abovementioned description 0 ex 85.21 D II Electrically erasable programmable , read-only memories (E2PROMs ) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2804 A X 2404 X 24 C 04 or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : AM 2817 A X 24 C 16 X 2816 A 52 B 13 52 B 13 H or  other identification markings relating to E2PROMs complying with the abovementioned description 0 No L 362 / 18 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : MBM 28 C 64 MBM 28 C 65 X 2864 A MCM 2864 52 B 33 52 B 33 H or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 128 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to E2PROMs complying with the abovementioned description 0 85.21 D II Static , random-access memories of TTL technology (TTL S-RAMs) with a storage capacity of 1 K bit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x30 mm , with not more than 22 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures 93422 93425 or  other identification markings relating to TTL S-RAMs complying with the abovementioned description 0 20 . 12 . 86 Official Journal of the European Communities No L 362 / 19 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 1 K x 4 bits and access time not exceeding 70 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 18 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 2149 PD 2149 SY 2149 H TMS 2149 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 7 ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs), with a storage capacity of 4 K x 1 bit , a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1 mA , in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 9 x 26 mm , with 18 connecting pins , and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : 6147 MCM 61 L 47 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 2 K x 8 bits and with a maximum standby power of 0,005 milliwatts at 25 °C in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : TC 5516 A or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 7 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17hx 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 8104 8108 8112 8114 8185 4008 4118 PD 421 4801 or  other identification relating to N-MOS S-RAMs complying with the abovementioned description 0 No L 362 / 20 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 256 x 4 bits with access time not exceeding 25 nano seconds in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 9122 - 25 91 L 22 - 25 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of C-MOS technology ( C-MOS S-RAMs ) with a storage capacity of 64 K bits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of the following combination of figures and letters or including one of those combinations : TC 5564 TC 5565 C HM 6264 P HM 6264 LP MB 8464 MCM 6164 HM 6264 LFP MB 81 C 71 MB 81 C 78 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , read / write , random-access memories of N-MOS ( including H-MOS ) technology (N /H-MOS RAMs , static ) with a storage capacity of 72 K bits , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 10 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : TMM 2089 or  other identification markings relating to static , read /write memories complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 2 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combinations of figures and letters : X 2002 or  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description 0 20 . 12 . 86 Official Journal of the European Communities No L 362 / 21 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory ( S-RAM ) with a storage capacity of 4 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification mmarkings relating to SRAMs stacked on E 2PROMs complying with the abovementioned description 0 ex 85.21 D II Random access memories of ECL technology (ECL-RAMs) with a storage capacity of 4 K bits and an access time not exceeding 50 ns in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 11 x 32 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 10470 10474 or  other identification markings relating to ECL-RAMs complying with the abovementioned description 0 ex 85.21 D II Field programmable array logics ( PALs ) of bipolar technology , in the form of a monolithic integrated circuit , with fusible links , a programmable AND array , fixed OR array , not more than 20 inputs and not more than 10 outputs , whether or not with registers , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combinations of figures and letters : 10 H 8 16 A 4 18 L 4 10 L 8 16 C 1 16 H 2 20 C 1 12 H 6 16 L 2 20 L 2 12 L 6 16 L 6 20 L 10 20 R 4 12 L 10 16 L 8 20 X 4 16 R 4 20 X 8 14 H 4 16 R 6 20 X 10 14 L 4 16 R 8 14 L 8 16 X 4 or  other identification markings relating to PALs complying with the abovementioned description 5 ex 85.21 D II Programmable , non-erasable , logic circuits ( field programmable logic array ) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : No L 362 / 22 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 82 S 100 82 S 101 93458 93459 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 or  other identification markings relating to field programmable logic arrays complying with the abovementioned description 5 ex 85.21 D II Semi-custom logic array (Gate arrays ) of C-MOS technology , in the form of a monolithic integrated circuit , with not less than eight thousand 2-input NAND functions , contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not less than 179 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MB 66000 VH or  other identification markings relating to C-MOS logic arrays complying with the abovementioned description 0 ex 85.21 D II Video gate arrays programmed to control graphics and memory , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 15 x 52 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including t;he following combination of figures : 38300 o.r  other identification markings relating to programmed gate arrays complying with the abovementioned description  0 ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 1 8 K bits and not more than 65 K bits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing the exterior dimensions of which do not exceed 17 x 58 mm, with not more than 80 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : CD 3200-3299 TP 0310-03299 HD 38800 TP 0450-04599 HD 38820 TMC 0270-0279 TP 0480-04899 HD 44796 TMC 0500-0599 TP 0500-05999 HD 44800 TMC 0980-0989 HD 44801 TMC 1500-1599 HD 44820 TMC 1980-1999 HD 44840 HD 44860 HD 614042 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description 0 ex 85.21 D II Central processing unit of N-MOS ( including H-MOS ) technology (N-MOS CPU), in the form of a monolithic integrated circuit consisting of a 16 x 16 bit service memory , a 16 x 20 bit service memory , a 32 x 32 bit service memory , an 8 x 8 bit service memory , a 16 bit register , two 20 bit registers , an 8 bit register , one 12 bit register , a 5 bit counter and timing network , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing : 20 . 12 . 86 No L 362 / 23Official Journal of the European Communities CCT heading No . Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking either consisting of or including the following combination of figures and letters : LSI-604041855 or  other identification markings relating to N-MOS central processing units complying with the abovementioned description ex 85.21 D II Contention resolving local area network (LAN) controllers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 16 mm , with not more than 48 connecting pins , and bearing:  an identification marking either consisting of the following combinations of figures or figures and letters or including one of those combinations : MCM 68590 AM 7990 COM 9026 WD 2840 8001 8003 82586 82588 or  other identification markings relating to contention resolving local area network controllers complying with the abovementioned description ex 85.21 D II Hard-disc controllers of N-MOS ( including H-MOS ) technology (N-MOS HDCs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : 0 0 0 0 HDC 9224 PD 7261 WD 1010 WD 2010 WD 5010 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description ex 85.21 D II Arithmetic-logic units of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 1 6 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , an error detection and management logic , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing:  the identification marking : ALU 0486 or  other identification markings relating to arithmetic-logic units complying with the abovementioned description ex 85.21 D II Logic control circuits of N-MOS ( including H-MOS) technology , in the form of a monolithic integrated circuit , consisting of one 7 bit register , three timers , one multiplexer sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing : No L 362 / 24 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd)  the identification marking : MIC 0482 or other identification markings relating to logic control circuits complying with the abovementioned description ex 85.21 D II Logic circuit of N-MOS ( including H-MOS ) technology (N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing : an identification marking either consisting of or including the following combination of figures and letters : H 108982 (MCC) or  other identification markings relating to N-MOS logic circuits (N-MOS LCs ) complying with the abovementioned description ex 85.21 D II Sequence control circuits of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , three 16 bit registers , one 16 x 16 bit service memory , one 7 x 17 bit last-in first-out (LIFO ) memory , one adder circuit , decodifying logic , priority logic , error detection and management logic , one 16 bit multiplexer , one 8 bit counter and a timing network , contained in a housing the exterior dimensions ofwhich do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  the identification marking : CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description . 0 0 0 0 ex 85.21 D II Error correction and detection unit (ECDU) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking either consisting of or including the following combinations of figures and letters : 2960 74 F 630 74 F 631 DP 8400 74 LS 630 74 LS 631 or  other identification markings relating to error correction and detection units (ECDUs ) complying with the abovementioned description ex 85.21 D II Error detection and correction circuit of N-MOS ( including H-MOS ) technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 contact areas and bearing: No L 362 / 2520 . 12 . 86 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking either consisting of or including the following combination of figures : 8206 or  other identification markings relating to N-MOS error detection and correction circuits complying with the abovementioned description ex 85.21 D II Burst error processor (BEP ) of N-MOS ( including H-MOS ) technology for detecting and correcting multiple errors derived from a line of magnetic discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 X 54 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification marking relating to N-MOS burst error processor complying with the abovementioned description ex 85.21 D II Electronic control circuit of bipolar technology in the form of a monolithic integrated circuit for the control of dynamic random-access memories (D-RAMs), capable of multiplexing address and generating timing , contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 MB 1422 0 0 0 7 0 or  other identification markings relating to electronic control circuits complying with the abovementioned description ex 85.21 D II N-MOS ( including H-MOS ) programmable communication interfaces (N-MOS PCIs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description ex 85.21 D II Enhanced programmable communications interface (EPCI ), in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 2661 or  other identification markings relating to EPCIs complying with the abovementioned description No L 362 / 26 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Serial interfaces , capable of implementing the data stream encoding , decoding and associated control functions for a local area network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or one of those combinations : AM 7991 8002 8023 82501 COM 9032 or  other identification markings relating to serial interface devices complying with the abovementioned description ex 85.21 D II Station digital interface circuit for parallel / serial or serial / parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : WCC 295 G or  other identification markings referring to station interface digital circuits complying with the abovementioned description ex 85.21 D II N-MOS ( including H-MOS ) programmable interval timers (N-MOS PITs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 39 mm, with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 0 0 0 0 8253 8254 or  other identification markings relating to N-MOS PITs complying with the abovementioned description ex 85.21 D II Demodulator / tone decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm , with not more than 14 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2211 or  other identification markings relating to demodulator tone decoders complying with the abovementioned description ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with more than 16 connecting pins , and bearing : 20 . 12 . 86 Official Journal of the European Communities No L 362 / 27 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking either consisting of or including one of the following combinations of figures and letters : HI 2060 HI 2065 MSM 5537 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description for the production of automatic time-switches , instrument panel clocks and clocks of a similar type for motor vehicles ( a ) 0 ex 85.21 D II C-MOS clock circuits , operating from a single 1 ,5 V power supply , with a liquid crystal display (LCD ) driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 56 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : TC 8219 AF l or  other identification markings relating to C-MOS clock circuits complying with the abovementioned description 0 ex 85.21 D II Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the dimensions of which do not exceed 2 x 4 x 4 mm, with not more than 10 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : V 35 C 05 or  other identification markings relating to amplifiers complying with the abovementioned description This amplifier is for the manufacture of products falling within subheading 90.19 B I ( a ) 0 ex 85.21 D II Transceivers with four channels (Quad bus ) of ALP Schottky technology with on-chip D type registers and internal ODD 4 bit parity generator / checker , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2907 or  other identification markings relating to transceivers (Quad bus ) complying with the abovementioned description 0 ex 85.21 D II Four-line drivers of advanced , low-power Schottky technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 7 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 26LS29 AM 26LS31 SN 75172 SN 75174 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 362 / 28 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) or  other identification markings relating to four-line drivers of ALPS technology complying with the abovementioned description ex 85.21 D II Universal Synchronous /Asynchronous Receiver / Transmitter (USART ) of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MSM 82 C 51 or  other identification markings relating to Universal Synchronous /Asynchronous Receiver / Transmitters complying with the abovementioned descriipption ex 85.21 D II 8 bit microprocessor of N-MOS ( including H-MOS ) technology with 16 bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit ( CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the dimensions of which do not exceed 30 x 30 mm with not more than 68 connecting pins or contact areas , and bearing :  an identification marking consisting of or including the following combination of figures : 80188 or 0 7 7 0 0  other identification markings relating to microprocessors complying with the abovementioned description ex 85.21 D II 16 bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 or  other identification markings relating to microprocessors complying with the abovementioned description ex 85.21 D II 16 bit microprocessor in N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and external chip selection logic , a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relating to microprocessors complying with the abovementioned description 20 . 12 . 86 Official Journal of the European Communities No L 362 / 29 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II 16-bit microprocessor of N-MOS technology ( including H-MOS ) in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU), a memory management and protection unit (MMU) and a real address and virtual address operating mode system (OSO), contained in the housing whose exterior dimensions do not exceed 30 x 30 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations : 80 286 or  other identification markings relating to microprocessors complying with the abovementioned description ex 85.21 D II 32-bit microprocessor (MPU ) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 36 x 36 mm , with not more than 114 connecting pins and bearing :  an identification marking either consisting of or including the following combination : MC 68020 or  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II 32-bit microprocessor in C-MOS technology , in the form of a hybrid integrated circuit , consisting of a single substrate layer on which are mounted two chips , comprising a central processing unit ( CPU ) and a memory unit , the exterior dimensions of which do not exceed 16 x 55 mm , with not more than 60 connecting pins and bearing : 10 0 0 0  an identification marking consisting of or including the following combination of figures : 57-00000 57-19400 or  other identification markings for devices complying with the abovementioned description ex 85.21 D II Floating-point arithmetic co-processor (FPU ) of C-MOS technology , in the form of a monolithic integrated circuit , consisting of eight 80-bit registers and a 32-bit data bus , contained in a housing whose exterior dimensions do not exceed 28 x 28 mm , with not more than 80 connecting pins and bearing :  an identification marking consisting of or including the following combination : MC 68881 or  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Numeric processor extension unit of N-MOS ( including H-MOS ) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic integrated circuit , contained in a package the exterior dimensions of which do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : No L 362 / 30 Official Journal of the European Communities 20 , 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) 8087 TX 32081 W 80287 or  other identification markings , relating to N-MOS NPXs complying with the abovementioned description 0 ex 85.21 D II Floppy-disc data separator (FDDS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x 8 mm, with not more than 20 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : FDC 9216 FDC 921 6-B WD 9216-00 WD 92 C 32 FDC 9229 T FDC 9229 BT or  other identification markings relating to FDDS , complying with the abovementioned description 0 ex 85.21 D II C-MOS-phoneme speech synthesizer , with a supply current of less than 10 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : CM 54104 CM 54166 N2L CD 54123 N2L SSI 263 CM 54145 N2L CD 54121 N2L CD 54147 N2L CM 54146 N2L CD 54122 N2L SC 01 or  other identification markings relating to phoneme speech synthesizers complying with the abovementioned description 0 ex 85.21 D II Triple video digital to analogue converter (VDAC), each channel having a capacity of not more than 8 bits with a maximum conversion time of not more than 25 nanoseconds , in the form of a hybrid or monolithic integrated circuit whether or not incorporating three random access memories (RAMs) each with a storage capacity of not more than 2 K bits , contained in a housing the exterior dimensions of which do not exceed 54 x 62 mm, with not more than 61 connecting pins and bearing:  an identification marking consisting of one of the following combinations of letters and figures : VDAC 444 TD TDC 1334 RGB DAC 4 T HDAC 34010 RGB DAC 8 E HDAC 34020 RGB DAC 8 T or  other identification markings relating to triple VDACs complying with the abovementioned description 0 ex 85.21 D II Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 16 connecting pins , and bearing: 20 . 12 . 86 Official Journal of the European Communities No L 362/ 31 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking consisting of or containing the following combination of figures : 0078-10 or  other identification markings relating to amplifiers complying with the abovementioned description ex 85.21 D II Static , random-access memories of bipolar technology (bipolar SRAMs), in the form of a monolithic integrated circuit and with a storage capacity of 64 x 9 bits , contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 S 09 MBM 93419 or  other identification markings relating to bipolar SRAMs complying with the abovementioned description ex 85.21 D II 8 bit ( octal ) dynamic memory bipolar driver in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 X 33 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : AM 2965 AM 2966 or  other identification markings relating to dynamic memory bipolar drivers complying with the above description 0 0 0 0 0 ex 85.21 D II Bus interface circuits of bipolar technology with 9 or 10 bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm, with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of numbers and letters : AM 29843 AM 29844 AM 29821 AM 29823 AM 29824 or  other identification markings relating to BUS interface circuits which comply with the above description ex 85.21 D II Multiple bus interface circuit (Multiple Bus Buffer ) of low power Schottky technology for interfacing the error correction and detection unit system data bus and dynamic random access memory (D-RAM), in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 8x33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combination of numbers and letters : AM 2961 or  other identification markings relating to error correction multiple bus buffers which comply with the above description No L 362 / 32 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 X 57 mm with not more than 42 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to status and shift control units complying with the above description ex 85.21 D II Amplifier , in the form of a monolithic integrated analogue circuit the exterior dimensions of which do not exceed 3x3 mm for use in the manufacture of products falling within subheading 90.19 B I ( a ) ex 85.21 D II Text co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins , and bearing :  an identification marking either consisting of or including the following combination of figures and letters : C 82730 or  other identification markings relating to text co-processors complying with the above description ex 85.21 D II Single-chip-microcomputer , in the form of a monolithic integrated circuit , consisting of an arithmetic-logic unit with a capacity of 8 bits plus an electronic , programmable , read-only memory (EPROM) UV erasable with a capacity of 32 K bits and a random access memory (RAM) with a capacity of 1 K bit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with a quartz window and not more than 40 connecting pins and bearing : 0 0 0 0 0  an identification marking either consisting of the following combination of figures or including this combination : 8751 7742 or  other identification markings relating to single-chip microcomputers which conform to the foregoing description ex 85.21 D II Single-chip microcomputers in C-MOS technology , in the form of a monolithic integrated circuit consisting of an ALU with a capacity of 32 bits plus a ROM with a capacity of 24 K bits and a RAM with a capacity of 2 K bits , contained in a housing the exterior dimensions ofwhich are not less than 30 x 30 mm , with not less than 84 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MB 8764 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II Subscriber line audio-processing circuit ( SLAC) with two digital signal processors , an analogue-digital converter and a digital-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm with not more than 28 connecting pins and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 86 No L 362 / 33Official Journal of the European Communities CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd)  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to SLACs complying with the abovementioned description ex 85.21 D II Non-volatile memory in the form of a monolithic integrated circuit , consisting of a C-MOS S-RAM , with a capacity of 16 K bits and internal power supply , contained in a housing the exterior dimensions of which do not exceed 19 x 36 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MK 48 Z 02 (B ) DS 1220 Y or  other identification markings relating to non-volatile memories complying with the abovementioned description ex 85.21 D II Input output circuit ofN-MOS ( including H-MOS ) technology for data control equipped with a timing control with a static random access memory (S-RAM) with a capacity of 1 28 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking either consisting of one of the following combinations of figures or letters and figures or including one of those combinations : 6532 CO 10750 or 7 7 0 0 0  other identification markings relating to input-output control circuits complying with the abovementioned description ex 85.21 D II Analogue-digital monolithic integrated circuit of bipolar technology , for damping the oscillations of stepping motors during the positioning phase contained in a housing whose exterior dimensions do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of letters : STEDA or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Analogue-digital monolithic integrated circuit used to control brushless motors , maintaining them at a constant speed , contained in a housing the exterior dimensions ofwhich do not exceed 6 x 25 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : MGA 3015 A or  other identification markings relating to integrated circuits complying with the abovementioned description No L 362 / 34 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Analogue-digital monolithic integrated circuit of bipolar technology , capable of controlling spindle motors and keeping their speed constant , contained in a housing whose exterior dimensions do not exceed 9 x 25 mm, with not more than 20 connecting pins and bearing:  an identification marking either consisting of or including the following combinations of figures and letters : UC 1634 UC 1633 UC 3633 UC 3634 or  other identification markings relating to analogue-digital integrated circuits complying with the abovementioned description ex 85.21 D II Memory management unit of N-MOS ( including H-MOS ) technology (N-MOS MMU) with a maximum addressing capacity of 16 M bytes , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions, of which do not exceed 25 x 82 mm, with not more than 64 connecting pins or 68 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 68451 TX 32082 W or  other identification markings relating to N-MOS MMUs complying with the abovementioned description ex 85.21 D II Memory controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing : 0 0 0 0  an identification marking either consisting of or including the following combination of figures and letters : MC 68851 or  other identification markings relating to controllers complying with the abovementioned description ex 85.21 D II Electronic circuit of advanced low power Schottky (ALPS ) technology for the asynchronous control of signal lines ( bus ) and the conversion of a local bus into a multiplexed bus (BAM) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm , with not more than 28 connecting pins and bearing :  the identification marking : 68452 or  other identification markings relating to ALPS BAMs conforming to the foregoing description ex 85.21 D II Cathode-ray tube controller (CRTC ) of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 x 25 mm , with not more than 68 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : 20 . 12 . 86 Official Journal of the European Communities No L 362 / 35 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) AM 8052 D 8275 H P 8275 H or  other identification markings relating to CRTCs complying with the abovementioned description ex 85.21 D II Display controller and character generator (DCCG) for liquid crystal dot matrix display system in the form of a monolithic integrated circuit of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 20 x 26 mm, with not more than 60 connecting pins , and bearing:  an identification marking consisting of the following combination of figures and letters : HD 61830 or  other identification markings relating to C-MOS Display Controller and character generators complying with the abovementioned descriptions ex 85.21 D II Video digital to analogue converter (VDAC) with a maximum conversion time of 10 nanoseconds , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to VDACs complying with the abovementioned description 7 0 0 0 0 ex 85.21 D II Interpolation pulse generator of C-MOS technology for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to interpolation modules complying with the abovementioned description ex 85.21 D II Static , random access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5532 or  other identifying markings relating to C-MOS S-RAM complying with the abovementioned description No L 362 / 36 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Controller for servo-devices ofC-MOS technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to controllers complying with the abovementioned description ex 85.21 D II Function generator of bipolar technology for the generation of variable waveforms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to function generators complying with the abovementioned description ex 85.21 D II Video amplifier of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 0 0 0 0 702 703 or  other identification markings relating to video amplifiers complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) ex 85.21 D II Amplifier , of bipolar technology for the amplification of either read or write signals of floppy discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm , with not more than 22 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2247 XR 3470 or  other identification markings relating to amplifiers complying with the abovementioned description ex 85.21 D II Aperture and colour temperature balance controller of bipolar technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 17 mm, with not more than 44 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 704 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 86 Official Journal of the European Communities No L 362 / 37 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) or ;  other identification markings relating to devices complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) 0 ex 85.21 D II Impulse generator in C-MOS technology , in the form of a monolithic integrated digital circuit , contained in a housing the exterior dimensions of which do not exceed 25 X 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures : 705 706 or  other identification markings relating to impulse generators complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) 0 ex 85.21 D II Static random access memories of bipolar technology (bipolar S-RAMs) in the form of a monolithic integrated circuit consisting of a substrate layer on which are mounted either 1 or 2 chips each having a storage capacity of 1 K bit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 23 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 770639 770823 5120360 7379769 or  other identification markings relating to bipolar S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static memories consisting of two stacked substrate layers with one or two static random access memories of bipolar technology (bipolar S-RAMs ) in the form ofmonolithic integrated circuits , each with a storage capacity of 1 K bits and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 23 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 ex 85.21 D II or  other identification markings relating to static memories complying with the abovementioned description Programmable digital signal synthesizer of C-MOS technology with 32 frequency generators to generate eight notes each and a simultaneous output of up to 160 notes in the form of a monolithic integrated circuit contained in a housing , the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins or contact areas . 0 The housing bears :  an identification marking either consisting of or including the following combination of letters : MEG or  other identification markings relating to digital synthesizers complying with the abovementioned description 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 362 / 38 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Repeater circuit , of bipolar technology for the regeneration of pulse code-modulated signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to repeater circuits complying with the abovementioned description ex 85.21 D II Dynamic random access memory controller of N-MOS ( including H-MOS ) technology (N-MOS D-RAM controller ) capable of multiplexing addresses and generating timing , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 17 x 62 mm, with not more than 48 connecting pins or 52 contact areas , and bearing :  an identification marking consisting of or including the following combination of figures and letters : C 8208 THCT 4502 or  other identification markings relating to N-MOS D-RAM controllers complying with the abovementioned description ex 85.21 D II 0 0 0 0 Dual universal asynchronous receiver transmitter (DUART ) ofMOS technology , in the form of a monolithic integrated circuit , contained in a housingwhose exterior dimensions do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations : SCN 2681 MC 2681 or  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II C-MOS clock / calendar circuit , incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 7x20 mm with not more than 1 6 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MM 58174 A 58274 or  other identification markings relating to clock / calendar circuits complying with the abovementioned description ex 85.21 D II C-MOS clock circuit with audio and hour-count output , in the form of a monolithic integrated circuit contained in a housing whose dimensions do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : 20 . 12 . 86 No L 362 / 39Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) SVM 5530 7910 or  other identification markings relating to clock circuits complying with the abovementioned description 0 ex 85.21 D II Programmable asynchronous communication element circuit in N-MOS technology , for the asynchronous transmission and reception of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : INS 8250 NS 16450 WD 8250 NS 16 C 450 or  other identification markings relating to ACE circuits complying with the abovementioned description 0 ex 85.21 D II Dynamic , random-access read /write memory of N-MOS ( including H-MOS ) technology , (N-MOS D-RAMs ) with a storage capacity of 64 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x34 mm , with not more than 20 connecting pins arranged in two parallel lines (dual-in-line package ) and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters TMS 4464 PD 41254 PD 41464 TMM 41464 M5M 4464 HM 50464 MB 81464 or  other identification markings relating to N-MOS D-RAMs . complying with the abovementioned description 10 ex 85.21 D II Dynamic random access memories (DRAMs), of N-MOS ( including H-MOS ) technology with a storage capacity of 256 K bits and access times not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 22 x 12 mm , with not more than 20 connecting pins with zig-zag in-line package and bearing :  an identification marking either consisting of or including one of the following combination of figures and letters : PD 41256 V MB 81256 P HM 56256 ZP or  other identification markings relating to components complying with the abovementioned description 10 ex 85.21 D II Encoder / decoder circuit using Manchester code (MED) for the transmission of data in continuous flux with a repeater mode in C-MOS technology , having an output voltage of 4,5 volts , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting or including the following combination of figures and letters : HD 6409 No L 362 /40 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) orex 85.21 D II (cont'd)  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II UV-erasable programmable read-only memories (EPROMs ) in the form of a monolithic integrated circuit with a storage capacity of 512 K bits , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm , with a quartz window on the upper surface . The housing bears :  an identification marking consisting or including the following combination of figures and letters : AM 27512 MBM 27 C 512 or  other identification markings relating to EPROMs complying with the abovementioned description ex 85.21 D II TTL logic modules in bipolar technology with not more than six logic functions in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or letters : SH 767 369 SH 998 088 or  another identification marking relating to logic modules as described above 0 0 0 0 7 ex 85.21 D II Control and interface circuit for central processor (CPU-controller ) of C-MOS technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : FE 2000 L1A0392 or  other identification markings relating to control and interfacing circuits complying with the abovementioned description ex 85.21 D II Circuit for the control of floppy discs ( floppy disc controller ) of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : L 1 A 0519 G 70360-33 MB 89311 or  other identification markings relating to adaptor circuits complying with the abovementioned description ex 85.21 D II Pulse code modulation (PCM) codec and filter ofNMOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a fully integrated PCM codec with transmit / receive filters , contained in a housing the exterior dimensions ofwhich do not exceed 10 x 23 mm , with not more than 16 connecting pins and bearing : 20 . 12 . 86 Official Journal of the European Communities No L 362 / 41 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd)  an identification marking either consisting of or including one of the following combinations of figures : 2916 2917 or  either identification markings relating to PCM codec and filter devices complying with the abovementioned description ex 85.21 D II 6-Channel monolithic integrated circuit (Read /write data processor circuit ) for the amplification and conversion of read signals and conversion ofwrite signals for hard disc drives , contained in a housing the exterior dimensions of which do not exceed 19x38 mm , with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of letters and figures : SSI 540 SSI 541 or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II 8-Channel control circuit for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm , with not more than 22 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : UCN 5801 or 7 0 0 0 0  other identification markings relating to control circuits complying with the abovementioned description ex 85.21 D II 4-Channel control circuit for maintaining a constant electro magnetic traction force with incorporated diodes and a storage capacity of 4 bits , in the form of a monolithic integrated circuit of C-MOS technology , contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm , with not more than 16 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : UCN 5813 or  other identification markings relating to control circuits complying with the abovementioned description ex 85.21 D II Six-channel monolithic integrated circuit for the generation of read /write signals for hard disc drives , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of letters and figures : SSI 117 or  other identification markings relating to integrated circuits complying with the abovementioned description No L 362 /42 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Programmable non-erasable read-only memories (PROMS) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combination of figures and letters : 27 PS 191 A 29683 : MB 7137 MB 7138 7 C 245 7 C 291 7 C 292 HM 6616 MB 71 33 MB 7134 MB 7151 MB 7152 or  other identification markings relating to PROMS complying with the abovementioned description ex 85.21 D II Amplifiers for a full range of signals from 0 to 60 KHz in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 6 x 13 x 26 mm , with not more than 18 connecting pins and a leakage of not more than 0,3nA and bearing :  an identification marking either consisting of or including the following combination of figures and letters : ISO 100 or  other identification markings relating to amplifiers complying with the abovementioned description , for use in the manufacture of telephone exchanges ( a ) ex 85.21 D II Single chip microcomputer of C-MOS technology , in the form of a monolithic integrated circuit , consisting of an arithmetical logic unit (ALU ) with an organization of 4 bits , a read-only memory (ROM ) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator , a random access memory ( RAM) with a storage capacity of 1 K bit , whether or not with another random access memory (RAM) with a storage capacity of 512 bits , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 42 connecting pins and bearing : 0 0 0 0  an identification marking consisting of one of the following combination of figures and letters : T 6978 TCM 8301 TCM 8302 or  other identification markings relating to single chip microcomputers complying with the abovementioned description ex 85.21 D II Static random access memories of C-MOS technology (C-MOS S-RAMs) in the form of a monolithic integrated circuit with a storage capacity of 16 x 4 bits , an access time not exceeding 35 ns , contained in a housing the exterior dimensions of which do not exceed 9 x 21 mm, with not more than 16 connecting pins and bearing :  an identification marking either consisting of or containing one of the following combinations of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 CY27S07 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 86 Official Journal of the European Communities No L 362 / 43 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static random access memories of C-MOS technology (C-MOS S-RAMs ) in the form of a monolithic integrated circuit with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , contained in a housing the exterior dimensions of which do not exceed 12 x 29 mm , with not more than 22 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : CY7C122 CY93422 / 93L422 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable read-only memories ( so-called E2 PROMs), in the form of an unmounted monolithic integrated circuit ( chip ) with a storage capacity of 16 K bits , used in the manufacture of microwave systems for the identification of persons and objects ( a ) ex 85.21 D II Dynamic read /write random access memories manufactured in N-MOS ( including H-MOS ) technology (D-RAMs), in the form of a monolithic integrated circuit , consisting of a substrate layer with not less than two and not more than eight chips having a storage capacity of 128 , 192 or 256 K bits and a storage capacity of not less than 256 K bits and not more than two megabits , contained in a housing whose dimensions do not exceed 30 x 30 mm , with not more than 57 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 6031587 6031591 6025841 6025843 6025856 6025858 6870392 * 6870393 6870395 7379172 7379174 7379176 7379181 0 0 0 0 or  other identification markings relating to dynamic read /write memories of the type described above ex 85.21 D II Dual port dynamic random access memory (D-RAM) of N-MOS ( including H-MOS ) technology , with data registers and a serial read output control , with a storage capacity of 256 K bits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : MB 81461 PD 41264 or  other identification markings relating to D-RAMs complying with the abovementioned description ex 85.21 D II Bus interface circuit in C-MOS technology , in the form of a monolithic integrated circuit , for the control of communication lines comprising a numerical bus , two independent receivers and a transmitter consisting of a first-in first-out ( FIFO ) memory contained in a housing whose exterior dimensions do not exceed 20 x 52 mm with not more than 44 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combination of figures and letters : HS 3282 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 362 /44 Official Journal of the European Communities 20 . 12. 86 CCT heading No Description Rate of autonomous duty ( % ) orex 85.21 D II (cont'd)  other identification markings relating to bus interface circuits and corresponding to the abovementioned description ex 85.21 D II Monolithic integrated circuit in N-MOS technology ( including H-MOS ) for the display of graphic symbols on a cathode-ray tube operating in stroke mode , contained in a housing whose exterior dimensions do not exceed 28 x 61 mm, with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures and letters : FCD 28 042 277 , 96 114 899 , 96 149 135 , 96 114 898 or  other identification markings relating to circuits corresponding to the abovementioned description ex 85.21 D II Static , random access memories (S-RAMs) of C-MOS technology , with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : HM 62256 PD 43256 C TC 55257 P or  other identification markings relating to S-RAMs complying with the abovementioned description 0 0 0 0 0 ex 85.21 D II Random access memories of ECL technology (ECL-RAMs) with a storage capacity of 256 x 4 bits , and access time not exceeding 8 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions ofwhich do not exceed 11 x 32 mm , with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including, the following combination of figures : 10422 10422 A or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 85.21 D II Random access memories of ECL technology (ECL-RAMs ) with a storage capacity of 16 K bits and an access time not exceeding 15 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 9 X 27 mm, with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 10480 or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 85.21 D II Octal line driver of Schottky-TTL technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x14 mm, with not more than 28 connecting pins or contact areas and bearing : 20 , 12 . 86 Official Journal of the European Communities No L 362 / 45 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking either consisting of or including the following combination of figures and letters : 5170 NE 5170 UC 5170 or  other identification markings relating to octal line drivers complying with the abovementioned description ex 85.21 D II Octal line receiver of Schottky-TTL technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 14 mm, with not more than 28 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combination of figures and letters : 5180 NE 5180 5181 NE 5181 8510 8511 or  other identification markings relating to octal line receivers complying with the abovementioned description ex 85.21 D II Interface circuit for the synchronization of data flow from a hard disk drive , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 16 x 35 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 0 0 0 0 DP 8462 or  other identification markings relating to interfaces complying with the abovementioned description ex 85.21 D II Hard Disc Data Separator (HDDS ) in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 37 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8465 DP 8460-2 DP 8460-3 DP 8460-4 WD 10C20 HDC 9226 or  other identification markings relating to devices complying with the abovementioned description ex 85.21 D II Hybrid integrated circuit for electromagnet control consisting of four Darlington pairs (one Darlington = two transistors with a cascade connection ) contained in a housing having exterior dimensions which do not exceed 12 x 27 mm with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TH 3L10 TH 3L20 PU 4419 No L 362 /46 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty ( % ) orex 85.21 D II (cont'd)  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Interface circuit of C-MOS technology for signals between peripheral hard disc memory units and central units in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 28 X 53 mm with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 500 AIC 16000 OMTI 508 OMTI 509 WD 11 COO or  other identification markings relating to interface circuits complying with the abovementioned description ex 85.21 D II Sequential data control circuit of MOS technology for interface between a hard disc memory unit and the memory control unit in the form of a monolithic integrated circuit of MOS technology contained in a housing whose exterior dimensions do not exceed 28 x 54 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 010 AIC 100 OMTI 505 or 0 0 0 0 0  other identification markings relating to sequential circuits complying with the abovementioned description ex 85.21 D II Encoder / decoder serial interface circuit for hard disc drives , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 X 37 mm with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : OMTI 507 OMTI 5027 AIC 250 AIC 270 or  other identification markings relating to interface circuits complying with the abovementioned description ex 85.21 D II 4-channel read /write monolithic integrated circuit of bipolar technology for controlling magnetic heads in hard disk units , contained in a housing whose exterior dimensions do not exceed 12 x 19 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : SSI 510 or  other identification markings relating to integrated circuits complying with the abovementioned description 20 . 12 . 86 Official Journal of the European Communities No L 362 / 47 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Electronic control circuit for static memory control ( S / RAM) with address multiplexing and pulse generation facility , in the form of a monolithic integrated circuit of MOS technology contained in a housing whose dimensions do not exceed 28 x 54 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : OMTI 506 AIC 300 or  other identification markings relating to electronic control circuits complying with the abovementioned description ex 85.21 D II Semi-custom logic arrays (gate arrays ) of C-MOS technology with metal gates , in the form of a monolithic integrated circuit with an operating voltage of 12 volts , with not less than 637 2-input functions , having within the array a digital code produced by an electron beam , contained in a housing whose exterior dimensions do not exceed 29 x 1 1 mm , with not more than 22 connecting pins and bearing :  an identification marking either consisting of or including one of the following combination of figures and letters : FB 215 or  other identification markings relating to gate arrays complying with the abovementioned description ex 85.21 D II Pulse code modulation (PCM) codec ofN-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a sample and hold circuit digital to analogue converter , comparator , successive approximation register and logic function to interface to a full duplex PCM link , contained in a housing whose exterior dimensions do not exceed 11x28 mm, with not more than 22 connecting pins and bearing : 0 7 7 7  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to PCM codecs complying with the abovementioned description ex 85.21 D II Pulse code modulation (PCM) transmit / receive filter of N-MOS ( including H-MOS) technology , in the form of a monolithic integrated circuit , consisting of two filters of a PCM line or trunk termination , contained in a housing whose exterior dimensions do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to PCM filters complying with the abovementioned description ex 85.21 D II Dynamic random access memories of C-MOS technology (C-MOS D-RAMs ) with a storage capacity of 256 K bits in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 17 x 34 mm , with not more than 1 8 connecting pins and bearing : No L 362 / 48 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking consisting of or including the following combination of figures and letters : P 51 C 256 P 51 C 259 or  other identification markings relating to C-MOS D-RAMs complying with the abovementioned description ex 85.21 D II Analogue / digital signal converter , containing amplifiers , D /A and A/D converters with a supply voltage of 12 volts ± 10% and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or  other identification markings relating to programmable amplifiers with asynchronous receiver / transmitter complying with the abovementioned description ex 85.21 D II Cathode ray tube controller (CRTC ) of bipolar technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 15x55 mm with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : SCB 2675 or 0 0 0 0 0  other identification markings relating to CRTCs complying with the abovementioned description ex 85.21 D II Monochrome display controller (MDC) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking either consisting of or including the following combination : 01-01.00 551 A or  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Programmable non-erasable read-only memories (PROMs) with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit , whose external dimensions do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combination of figures and letters : 63S3281 AM 27S43 MB 7141 MB 7142 or  other identification markings relating to PROMs complying with the abovementioned description 20 . 12 . 86 Official Journal of the European Communities No L 362 /49 CGT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Programmable advanced video display controllers (AVDCs) of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : SCN 2674 or  other identification markings relating to controllers complying with the abovementioned description ex 85.21 D II Control circuit of TTL-technology in the form of a monolithic integrated circuit for the firing of magnetic print hammers , contained in a housing the exterior dimensions ofwhich do not exceed 7 X 20 mm with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures : 801379-002 or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Subscriber-connection units ( crosspoint switches ) with not less than four and not more than 12 switches and an operating voltage of at least 150 V, in the form of a hybrid integrated circuit , contained in a housing whose dimensions do not exceed 92 x 41 mm , with not more than 94 connecting pins and bearing:  an identification marking consisting of or including the following combinations : 904 719 or 7 0 0 0 0  other identification markings relating to a crosspoint switch complying with the abovementioned description ex 85.21 D II 8 x 8 bit multiplier accumulator (MAC) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm, with not more than 48 connecting pins and bearing:  an identification marking either consisting of or including the following combination of numbers and letters : ADSP-1008A or  other identification markings relating to MACs complying with the abovementioned description ex 85.21 D II Analogue to digital converter for the calculation of the average value of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 10 mm, with not more than 14 connecting pins and bearing :  an identification marking consisting of or including the following combination of numbers and letters : AD 536 A or  other identification markings relating to converters complying with the abovementioned description No L 362 / 50 Official Journal of the European Communities 20 . 12 . 86 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II 1 2-bit analogue-to-digital converter in the form of a monolithic integrated circuit incorporating a voltage reference and clock , contained in a housing the external dimensions of which do not exceed 36 x 15 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : AD574A or  other identification markings for devices relating to the above description 0 ex 85.21 D II 4-channel digital-to-analogue converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit contained in a housing the external dimensions of which do not exceed 41 x 21 mm with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of numbers and letters : AD390 or  other identification markings relating to microprocessors complying with the abovementioned description 0 ex 85.21 D II Buffer management control processor in N-MOS ( including H-MOS) technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 54 x 17 mm with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : WD 1015 or  other identification markings relating to buffer management control processors complying with the abovementioned description 0 ex 85.21 D II Buffer manager and controler of C-MOS technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 31 mm by 31 mm with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination : WD11C00-22 or  other identification markings for devices relating to the abovementioned description 0 ex 85.21 D II Thermocouple amplifier for instrumentation control at temperatures from 0 ° to 50 °C , incorporating an alarm system , in the form of a monolithic integrated circuit contained in a housing the external dimensions of which do not exceed 20 x 8 mm with not more than 14 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : AD594 AD595 or  other identification markings relating to thermocouple amplifiers complying with the abovementioned description 0 20 . 12 . 86 Official Journal of the European Communities No L 362 / 51 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Temperature transducer in the form of a monolithic analogue integrated circuit contained in a housing the exterior dimensions of which do not exceed 6x4 mm with not more than three connecting pins and bearing:  an identification marking consisting of or including the following combination of numbers and letters : AD 590 or  other identification markings relating to transducers complying with the abovementioned description 0 ex 85.21 E Deflector yoke for cathode ray tubes with an operating frequency of between 31 250 Hz and 64 000 Hz incorporating a quadripolar magnet 0 ex 85.23 B Insulated winding wire of aluminium of a purity of not less than 99,5 % by weight , neither lacquered , varnished nor enamelled , with a total thickness of not less than 0,15 mm and not more than 0,16 mm 0 ex 90.02 B Image reversers made up from an assembly of optical fibres 0 ex 90.02 B Adjustable lens unit , having a focal length of between 115 mm and 140 mm, a diameter of not less than 120 mm and not more than 130 mm, and comprising a combination of between four and eight glass or methacrylic lenses , each lens coated on at least one side with a magnesium fluoride layer , for use in the manufacture of video projectors ( a ) 0 ex 90.02 B Element , consisting of two rows of rigid optical filaments mounted between two plastic plates , whose maximum external dimensions do not exceed 276 x 20 x 5 mm, not fitted with cables or connectors , for use in the manufacture of photocopiers ( a ) 0 ex 90.10 A Optical unit for photocopiers consisting of two rows of rigid optical monofilament fibres between two plates of plastic material , a tube lamp and a metal reflector , mounted on a metal structure whose maximum dimensions do not exceed 335 x 100 x 40 mm 0 ex 90.10 A Unit for photocopier , not fitted with an optical fibre assembly , consisting of a halogen lamp and metal reflector mounted in a metal structure whose maximum dimensions (without taking account of cables and connectors ) do not exceed 290 X 112 X 53 mm 0 ex 90.19 B II Portable reading appliance for the visually handicapped in which a fibre optic camera transmits a magnified image on to a display screen , and parts thereof 3 ex 92.12 A Rigid magnetic disks , prelubricated , oxide type , with a high coercivity ( 800 Oe), an outer diameter of 95 mm, an inner diameter of 25 mm and a thickness of 1,27 mm 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .